No. 99-10535
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10535
                        Conference Calendar


ANTHONY T. THOMAS,

                                          Plaintiff-Appellee,

versus

J. SAWYER ET Al.,

                                          Defendants,

J. BALL,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:97-CV-2475
                        --------------------
                          February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Justin Ball appeals the district court's denial of his

motion for summary judgment in Thomas’s civil rights suit.      Ball

argues that the district court erred by denying his summary-

judgment motion and that this court has jurisdiction over the

interlocutory appeal.   Because there is a significant fact-

related dispute with regard to Thomas’s brutality claim, this

court does not have jurisdiction to review the district court’s

denial of the motion for summary judgment on this claim.     See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-10535
                               -2-

Johnson v. Jones, 515 U.S. 304, 313 (1995).   Thus, Ball’s appeal

is DISMISSED for lack of jurisdiction.